 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RAYMUNDO CHAGOLLA,                               No. 2:19-cv-1039 CKD P
12                      Plaintiff,
13          v.                                        ORDER AND
14   RALPH DIAZ, et al.,                              FINDINGS AND RECOMMENDATIONS
15                      Defendants.
16

17          By order filed August 27, 2019, plaintiff’s complaint was dismissed and thirty days leave

18   to file an amended complaint was granted. The thirty-day period has now expired, and plaintiff

19   has not filed an amended complaint.

20          Accordingly, IT IS HEREBY ORDERED that Clerk of the Court assign a district court

21   judge to this case; and

22          IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

23   Local Rule 110; Fed. R. Civ. P. 41(b).

24          These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

26   after being served with these findings and recommendations, plaintiff may file written objections

27   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

28   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
                                                     1
 1   time waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th

 2   Cir. 1991).

 3   Dated: October 16, 2019
                                                     _____________________________________
 4
                                                     CAROLYN K. DELANEY
 5                                                   UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1
     chag1039.fta
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
